InvestorServices 100 University Avenue Toronto, Ontario M5J 2Y1 Toll Free 1-800-564-6253 www.computershare.com Canada Australia Channel Islands Hong Kong Germany Ireland India New Zealand Philippines South Africa United Kingdom USA LETTER OF CONFIRMATION March 20, 2012 To:All Canadian Securities Regulatory Authorities Dear Sirs: Subject:LPBPInc. We confirm that the following materials were sent by pre-paid mail on March 9, 2012, to the registered holders of Common Shares of the Corporation: 1.Notice of Annual Meeting of Shareholders/Management Proxy Statement 2.Combined Financial Statement / MD&A (to those who requested) 3.Proxy (to registered holders only) 4.Return Envelope We also confirm that copies of the above-mentioned materials were sent along with the Supplemental Mailing List Return Card by overnight courier on March 9, 2012, to any financial intermediaries who requested bulk quantities of material in accordance with National Instrument 54-101. We are providing this confirmation to you in our capacity as agent for the Corporation. Yours truly, Computershare Investor Services Agent for LPBP Inc. 416-263-9200 (Phone) 416- 981-9800 (Fax)
